ITEMID: 001-71232
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF SZOBOSZLAY v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
TEXT: 4. The applicant was born in 1928 and lives in Eger.
5. In 1990 the applicant hired two individuals to construct a well for him. Since they had not completed the work in due time, in December 1990 he brought an action with a view to obliging them to complete the job. In the alternative, he claimed damages.
6. In response to the applicant’s motion for bias, the Supreme Court appointed the Mezőkövesd District Court to hear the case. After having held several hearings and obtained the opinion of an expert, on 27 September 1994 this court dismissed the applicant’s action.
7. In pursuit of the applicant’s repeated motion for bias, the Supreme Court appointed the Hajdú-Bihar County Regional Court to deal with his appeal. On 11 October 1995 that court quashed the District Court’s decision and remitted the case.
8. On 11 June 1996 the Supreme Court appointed the Debrecen District Court to hear the case in the resumed proceedings. After having held several hearings and obtained the supplementary opinion of an expert, on 7 October1998 that court dismissed the applicant’s action.
9. On 9 June 1999 the Regional Court quashed this decision and, again, remitted the case.
10. In the resumed proceedings, the Debrecen District Court held several hearings and obtained the opinion of another expert. It heard several witnesses and the expert. On 18 December 2000 it dismissed the applicant’s action.
11. On 21 March 2001 the Regional Court dismissed the applicant’s appeal.
12. On 19 June 2001 the Supreme Court refused the applicant leave to seek a review, in accordance with section 271 § 3 of the Code of Civil Procedure, given that the amount of the claim fell below the threshold requirements for leave to be considered.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
